PER CURIAM.
Appellant brings for review a summary judgment in favor of appellee on appellant’s counterclaim to foreclose its mechanic’s lien.
The trial court found that there was no genuine issue of a material fact as to appellant’s claim of lien having been filed more than 90 days subsequent to the last furnishing of labor and services by appellant. The deposition of Caesar Castella shows that there is a genuine issue of material fact as to the last date of labor and services performed by appellant.
Therefore, the summary judgment is reversed and the cause remanded.
McNULTY, C. J., and HOBSON and BOARDMAN, JJ., concur.